Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Acknowledgment is made of applicant’s amendment which was received by the office on August 11, 2022. Claims 1-21 are currently pending. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims  1-7, 9-10 and 13-19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2004/0044266 to Siess et al. (Siess) in view of US Patent No. 5,964,694 to Siess et al. (Siess ‘694) and US 2003/0105383 to Barbut et al. (Barbut) (all previously cited).
In reference to at least claim 1
Siess teaches an intravascular pump which discloses a blood flow assist system (e.g. Figs. 1-2) comprising: a pump housing (e.g. housing around drive portion 11 and pump portion 12, Figs. 1-2), wherein the pump housing has an upper end and a lower end (e.g. housing around drive portion 11 and pump portion 12, Figs. 1-2); a pump disposed within the housing (e.g. impeller 14 disposed within pump portion 12, Figs. 1-2), wherein the pump provides axial blood flow (e.g. axial blood flow, para. [0026], [0035]) and further discloses a collapsed configuration and an expanded configuration (e.g. Figs. 1-2) which allows native flow between an entirety of the pump housing and the vessel wall at all times (e.g. native flow remains between housing around pumping portion 12 and drive unit 11, Fig. 15) but does not explicitly teach a support structure capable of securing the pump in a desired location in a circulatory system of a patient, wherein the support structure comprises a plurality of support members, wherein the support members are a plurality of struts, at least two struts are disposed at an upper end and a lower end of the pump housing, the struts are configurable between a collapsed position disengaged from a vessel wall or an expanded configuration where an outer end of the struts contact the vessel wall in which each strut of the at least two struts comprises an anchor element disposed on a distal end of the strut. 
In the analogous art of cardiac blood assistance pumps, Siess ‘694 teaches a method and apparatus for cardiac blood flow assistance which discloses blood flow assist system comprising: a pump housing having an upper and lower end (e.g. housing has a proximal and distal end, 20 and 32, Figs. 10-13); and a support structure capable of securing the pump in a vessel of a circulatory system of a patient (e.g. centering projections 84), wherein the support structure comprises a plurality of support members (e.g. centering projections 84), wherein the plurality of support members comprises a plurality of struts (e.g. centering projections 84), at least two struts disposed at an upper end or a lower end of the pump housing (e.g. centering projections 84 located on an end of the housing, Figs. 12-13), the struts are configurable between a collapsed position disengaged from a vessel wall or an expanded configuration where an outer end of the struts contact the vessel wall (e.g. centering projections 84 consist of a spring-like rib, Col. 10, ll. 18-29 and 55-58) in which the struts allows native blood flow between an entirety of the pump housing and the vessel wall at all times in the expanded configuration (e.g. centering projections 84 serve to center the pump and ensure adequate flow path is maintained about the entire circumference, Col. 10, ll. 18-29).
In the analogous art of cardiac blood assistance pumps, Barbut teaches endoscopic arterial pumps for treatment of cardiac insufficiency and venous pumps for right-sided cardiac support for short-term or long term use (e.g. para. [0012]) in which a pump (e.g. 10, Fig.  2B) is disposed within an expandable tubular member "support structure” (e.g. 25, Fig. 2B and 2C) containing a plurality of hooks “anchor elements” (e.g. 29, Fig. 2C) for anchoring the tubular member and the pump to the vessel wall (e.g. para. [0044)).
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the device of Siess with the teachings of Siess ‘694 to include a support structure that includes a plurality of support members including the centering projections, at least two being disposed on an upper or lower end of the housing in order to yield the predictable result of providing a support structure that maintains adequate flow path and aids in preventing rotation and axial migration of the pump device within the vessel (e.g. Col. 10, ll. 18-29 and 55-58). Further, it would have been obvious to one having ordinary skill in the art at the time of the invention to further modify the device of Siess modified by Siess ‘694 with the teachings of Barbut to include anchor elements, e.g. hooks or hook shaped elements, on the distal ends of the struts in order to yield the predictable result of providing an attachment that provides additional support in anchoring the pump to the vessel wall to prevent movement of the pump during operation. Additionally, it would have been obvious to one having ordinary skill in the art at the time of the invention to have the struts on both an upper and lower end of the pump housing since it has been held that mere duplication of the essential working parts of a devices involves only routine skill in the art, see MPEP 2144.04.
In reference to at least claim 2
Siess modified by Siess ‘694 and Barbut teaches a device according to claim 1. Siess ‘694 further discloses wherein the outer end of the struts are an outermost portion of the struts (e.g. outer end of centering projection 84, Figs. 12-13), an inner end of the struts are secured to the pump housing (e.g. inner end of centering projection 84 secured to housing, Figs. 12-13), and the inner end of the struts are an innermost portion of the struts opposite the outermost portion (e.g. inner end of centering projection 84 secured to housing, Figs. 12-13).
In reference to at least claim 3
Siess modified by Siess ‘694 and Barbut a device according to claim 2. Siess ‘694 further discloses wherein the struts are members that are thin, elongated, and narrow in width (e.g. centering projections 84 are thin, elongated and narrow in width, Figs. 12-13).
In reference to at least claim 4
Siess modified by Siess ‘694 and Barbut teaches a device according to claim 1. Siess ‘694 further discloses wherein the outer end of the struts are at a most distal tip of the struts (e.g. outer end of centering projections 84, Figs. 12-13), and an inner end of the struts are secured to the pump housing (e.g. inner end of centering projections 84 secured to the housing, Figs. 12-13), and an inner end of the struts are at a most proximal tip of the struts opposite the most distal tip (e.g. inner end of centering projections 84, Figs. 12-13).
In reference to at least claim 5
Siess modified by Siess ‘694 and Barbut teaches a device according to claim 4. Siess ‘694 further discloses wherein the struts are members that are thin, elongated, and narrow in width (e.g. centering projections 84 are thin, elongated and narrow in width, Figs. 12-13).
In reference to at least claim 6
Siess modified by Siess ‘694 and Barbut teaches a device according to claim 1. Siess ‘694 further discloses wherein the support members are formed as a leaf-spring (e.g. centering projections 84 consist of a spring-like rib, Col. 10, ll. 25-29).
In reference to at least claim 7
Siess modified by Siess ‘694 and Barbut teaches a device according to claim 6. Siess ‘694 further discloses wherein the support members have an inner end, opposite the outer end of the leaf-spring, coupled to the pump housing (e.g. inner end of centering projections 84 coupled to housing and opposite narrowed outer end, Figs. 12-13, Col. 10, ll. 25-29).
In reference to at least claim 9
Siess modified by Siess ‘694 and Barbut teaches a device according to claim 6. Siess ‘694 further discloses wherein the support members have a first configuration where an overall diameter of the pump, the pump housing, and the support structure is reduced to permit transluminal delivery (e.g. inserted via femoral artery, Col. 5, ll. 43-50).
In reference to at least claim 10
Siess modified by Siess ‘694 and Barbut teaches a device according to claim 1. Siess ‘694 further discloses wherein the support structure centrally disposes relative to the vessel wall (e.g. centering projections 84 serve to center the pump and ensure adequate flow path is maintained about the entire circumference, Col. 10, ll. 18-29).
In reference to at least claim 13
Siess modified by Siess ‘694 and Barbut teaches a device according to claim 1. Siess ‘694 further discloses wherein the support members are collapsible to disengage from anchored configuration to permit removal (e.g. centering projections 84 may consist of a spring-like rib that is compressible to permit removal, Col. 10, ll. 18-29 and 55-58).
In reference to at least claim 14
Siess modified by Siess ‘694 and Barbut teaches a device according to claim 1. Siess discloses that the catheter 13 includes a lumen extending throughout and through which wires for the provision of the electric motor included in the drive portion extend as well (e.g. para. [0026]), therefore it is inherent that the wires include a power wire connected to power source external to the patient’s body for powering the electric motor.  
In reference to at least claim 15
Siess teaches an intravascular pump which discloses a method for providing blood flow assistance to a circulatory system, the method comprising the steps of: preparing a patient for a heart catheterization; making a small incision near a blood vessel in a patient’s body (e.g. incision made near blood vessel, Fig. 8, para. [0034]) and performing a Seldinger technique (e.g. introduce pump according to the Seldinger technique, Fig. 8-12, abstract, para. [0002]); passing a sheath over a guidewire (e.g. sluice 36 consisting of rigid tube 37 is passed over a guide wire 34, Figs. 10-11, para. [0035]-[0037]), wherein the sheath restrains a blood flow assist system of claim 1, see rejection of claim 1 above, in the collapsed configuration (e.g. retains the intravascular pump in a collapsed position, Fig. 12, para. [0038]); and delivering a tip of the sheath to a desired position and deploying the blood flow assist system to the expanded configuration (e.g. delivering tip to desired location, Figs. 12, para. [0038]).
In reference to at least claim 16
Siess modified by Siess ‘694 and Barbut teaches a method according to claim 15. Siess ‘694 further discloses wherein the outer end is at an outermost end of the struts (e.g. outer end of centering projection 84, Figs. 12-13), an inner end of the struts are secured to the pump housing (e.g. inner end of centering projection 84 secured to housing, Figs. 12-13), and the inner end of the struts are at an innermost end of the struts (e.g. inner end of centering projection 84 secured to housing, Figs. 12-13).
In reference to at least claim 17
Siess modified by Siess ‘694 and Barbut teaches a method according to claim 15. Siess ‘694 further discloses wherein the outer end of the struts are at a most distal end (e.g. outer end of centering projections 84, Figs. 12-13), and an inner end of the struts are at a most proximal end (e.g. inner end of centering projections 84, Figs. 12-13).
In reference to at least claim 18
Siess modified by Siess ‘694 and Barbut teaches a method according to claim 15. Siess ‘694 further discloses wherein the struts are members that are thin, elongated, and narrow in width (e.g. centering projections 84 are thin, elongated and narrow in width, Figs. 12-13).
In reference to at least claim 19
Siess modified by Siess ‘694 and Barbut teaches a method according to claim 2. Siess further discloses wherein the delivering and deploying step further comprises deairing the sheath and withdrawing the sheath to anchor the system in the desired position (e.g. sluice 36 consisting of rigid tube 37 is passed over a guide wire 34, Figs. 10-11, para. [0035]-[0037], sheath is removed after placement, para. [0038]). 

Claims 11 and 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2004/0044266 to Siess et al. (Siess) in view of US Patent No. 5,964,694 to Siess et al. (Siess ‘694) and US 2003/0105383 to Barbut et al. (Barbut) as applied to claims 1 and 15 further in view of US Patent No. 6,136,025 to Barbut et al. (Barbut ‘025) (previously cited).
In reference to at least claim 11
Siess modified by Siess ‘694 and Barbut teaches a device according to claim 1. Siess ‘694 discloses the use of multiple pumps (e.g. Figs. 2-3, 15) but does not explicitly teach a second pump being placed in parallel with the first pump. 
In the analogous art of cardiac blood assistance pumps, Barbut ‘025 teaches endoscopic arterial pumps for treatment of cardiac insufficiency and venous pumps for right-sided cardiac support which discloses a plurality of pumps that include arrangements in which the pumps are arranged in parallel to each other (e.g. 10, Fig. 4) to aid in increasing blood flow to the peripheral organs and/or increase venous return to the heart (e.g. Col 7, ll. 46-61). 
It would have been obvious to one having ordinary skill in the art at the time of the invention to further modify the device of Siess modified by Siess ‘694 and Barbut with the teachings of Barbut ‘025 to include a second pump in parallel with the first in order to yield the predictable result of a design that further aids in increasing blood flow through the aortic valve to the aorta which supplies the peripheral organs. 
In reference to at least claim 20
Siess modified by Siess ‘694 and Barbut teaches a device according to claim 15. Siess ‘694 discloses the pump being used for long-term applications (e.g. Col. 8, ll. 9-13). It was well-known within the art at the time of the invention to use pumps that are small enough to be fully implanted within a patient to assist for long-term use in heart failure patients as disclosed by Barbut ‘025 (e.g. Col. 1, l. 66- col. 2, ll. 19). Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to utilize the device of Siess modified by Siess ‘694 and Barbut for long-term use in order to yield the predictable result of providing assistance to heart failure patients. 

Claims 12 and 21 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2004/0044266 to Siess et al. (Siess) in view of US Patent No. 5,964,694 to Siess et al. (Siess ‘694) and US 2003/0105383 to Barbut et al. (Barbut) as applied to claims 1 and 15 further in view of US 2005/0131271 to Benkowski et al. (Benkowski) (previously cited). 
In reference to at least claims 12 and 21
Siess modified by Siess ‘694 and Barbut teaches a device according to claim 1 and a method according to claim 15. Siess further discloses a drive portion (e.g. 11, Figs. 1-2, para. [0026]) and Siess ‘694 further discloses a control unit (e.g. 110, Figs. 15) but does not explicitly teach the controller senses a paced rhythm of a patient, and varies pump speed based on the paced rhythm.
In the analogous art of cardiac blood assistance pumps, Benkowski teaches a method and system for physiologic control of an implantable blood pump which discloses a blood pump (e.g. blood pump, Figs. 1-2) sensing the heart rate in combination with diastolic assist device flow rate which includes heart rate that is controlled by stimulation from a cardiac pacemaker, i.e. a paced rhythm, as a physiologic indicator and using the physiologic indictor to aid in changing the speed of a blood pump to provide improved control of patients heart that varies proportionally to the degree of physical activity (e.g. para. [0038]). 
It would have been obvious to one having ordinary skill in the art at the time of the invention to further modify the device of Siess modified by Siess ‘694 and Barbut with the teachings of Benkowski to include a control unit for sensing the heart rate in combination with diastolic assist device flow rate which includes heart rate that is controlled by stimulation from a cardiac pacemaker, i.e. a paced rhythm, as a physiologic indicator and using the physiologic indictor to aid in changing the speed of a blood pump in order to yield the predictable result of providing improved control of patients heart that varies proportionally to the degree of physical activity and still allows physiologic control in patients whose heart is controlled by medication or stimulation (e.g. para. [0038]). 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5,8-10 and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-3 of U.S. Patent No. 10,413,648, see chart below. Although the claims at issue are not identical, they are not patentably distinct from each other because both claims in the instant application and patent recite a blood flow assist device that includes a pump disposed in a housing and a support structure comprising a plurality of struts with a end that contains an anchor element such as a hook that contacts a vessel wall and another end that is secured to the housing of the pump. The claims within the instant application are generic to the species claims within U.S. Patent No. 10,413,648 and are fully anticipated by the claims within U.S. Patent No. 10,413,648, therefore a patent to the generic claims within the instant application would improperly extend the right to exclude granted by U.S. Patent No. 10,413,648, see MPEP 804. 

Application
U.S. Patent No. 10,413,648
Analysis
Claim 1. A blood flow assist system comprising: a pump housing, wherein the pump housing has an upper end and a lower end; a pump disposed within the housing, wherein the pump provides axial blood flow; and a support structure configured to secure the pump in a desired location in a circulatory system of a patient, wherein the support structure comprises:
a plurality of support members, wherein the support members are a plurality of struts, at least two struts are disposed at the upper end of the pump housing and at least two struts are disposed at the lower end of the pump housing, each strut of the at least two struts comprising an anchor element disposed on a distal end of the strut, the struts are configurable between a collapsed position disengaged from a vessel wall or an expanded configuration where an outer end of the struts contact the vessel wall, and
wherein the blood flow assist system allows native blood flow between an entirety of the pump housing and the vessel wall at all times in the expanded configuration.
 Claim 2. A blood flow assist device comprising: a transluminally deliverable housing implantable within a vessel, wherein the housing is biocompatible; at least one pump within the housing, wherein the pump provides axial blood flow; a plurality of struts secured to the housing, wherein the plurality of struts are collapsible to a compressed configuration that allows removal of the blood flow assist device from the vessel, expandable to an expanded configuration to secure the housing in the vessel, each of the plurality of struts comprise a thin, long member with a first tip at a first terminal end of the thin, long member adapted to be in contact with a wall of the vessel and a second tip at a second terminal end opposite the first terminal end of the thin, long member secured to the housing, and when in the expanded configuration, the plurality of struts are the only obstruction to native blood flow between an entirety of the housing and the wall of the vessel at all times; and a locking mechanism for securing the at least one pump to the plurality of struts, wherein the plurality of struts are a separate unit from the at least one pump, and the locking mechanism provides the capability to remove the at least one pump from the plurality of struts, wherein at least one of the plurality of struts provides a hook at the first tip. 
The claims in the instant application are more generic than the claims in US Patent No. 10,413,648 since the claims in the instant application do not recite the anchor element being a hook or a locking mechanism, therefore the claims within the instant application are generic to the species claims within U.S. Patent No. 10,413,648 and are fully anticipated by the claims within U.S. Patent No. 10,413,648. 
2. The system of claim 1, wherein the outer end of the struts are an outermost portion of the struts, an inner end of the struts are secured to the pump housing, and the inner end of the struts are an innermost portion of the struts opposite the outermost portion.
 Claim 2. A blood flow assist device comprising: a transluminally deliverable housing implantable within a vessel, wherein the housing is biocompatible; at least one pump within the housing, wherein the pump provides axial blood flow; a plurality of struts secured to the housing, wherein the plurality of struts are collapsible to a compressed configuration that allows removal of the blood flow assist device from the vessel, expandable to an expanded configuration to secure the housing in the vessel, each of the plurality of struts comprise a thin, long member with a first tip at a first terminal end of the thin, long member adapted to be in contact with a wall of the vessel and a second tip at a second terminal end opposite the first terminal end of the thin, long member secured to the housing, and when in the expanded configuration, the plurality of struts are the only obstruction to native blood flow between an entirety of the housing and the wall of the vessel at all times; and a locking mechanism for securing the at least one pump to the plurality of struts, wherein the plurality of struts are a separate unit from the at least one pump, and the locking mechanism provides the capability to remove the at least one pump from the plurality of struts, wherein at least one of the plurality of struts provides a hook at the first tip. 
See above regarding the analysis for claim 1. Regarding claim 2 of the instant application, the limitations are fully anticipated by claim 2 of US Patent No. 10,413,648. 
3. The system of claim 2, wherein the struts are members that are thin, elongated, and narrow in width.
 Claim 2. A blood flow assist device comprising: a transluminally deliverable housing implantable within a vessel, wherein the housing is biocompatible; at least one pump within the housing, wherein the pump provides axial blood flow; a plurality of struts secured to the housing, wherein the plurality of struts are collapsible to a compressed configuration that allows removal of the blood flow assist device from the vessel, expandable to an expanded configuration to secure the housing in the vessel, each of the plurality of struts comprise a thin, long member with a first tip at a first terminal end of the thin, long member adapted to be in contact with a wall of the vessel and a second tip at a second terminal end opposite the first terminal end of the thin, long member secured to the housing, and when in the expanded configuration, the plurality of struts are the only obstruction to native blood flow between an entirety of the housing and the wall of the vessel at all times; and a locking mechanism for securing the at least one pump to the plurality of struts, wherein the plurality of struts are a separate unit from the at least one pump, and the locking mechanism provides the capability to remove the at least one pump from the plurality of struts, wherein at least one of the plurality of struts provides a hook at the first tip. 
See above regarding the analysis for claim 1. Regarding claim 3 of the instant application, the limitations are fully anticipated by claim 2 of US Patent No. 10,413,648.
4. The system of claim 1, wherein the outer end of the struts are at a most distal tip of the struts, an inner end of the struts are secured to the pump housing, and an inner end of the struts are at a most proximal tip of the struts opposite the most distal tip.
 Claim 2. A blood flow assist device comprising: a transluminally deliverable housing implantable within a vessel, wherein the housing is biocompatible; at least one pump within the housing, wherein the pump provides axial blood flow; a plurality of struts secured to the housing, wherein the plurality of struts are collapsible to a compressed configuration that allows removal of the blood flow assist device from the vessel, expandable to an expanded configuration to secure the housing in the vessel, each of the plurality of struts comprise a thin, long member with a first tip at a first terminal end of the thin, long member adapted to be in contact with a wall of the vessel and a second tip at a second terminal end opposite the first terminal end of the thin, long member secured to the housing, and when in the expanded configuration, the plurality of struts are the only obstruction to native blood flow between an entirety of the housing and the wall of the vessel at all times; and a locking mechanism for securing the at least one pump to the plurality of struts, wherein the plurality of struts are a separate unit from the at least one pump, and the locking mechanism provides the capability to remove the at least one pump from the plurality of struts, wherein at least one of the plurality of struts provides a hook at the first tip
See above regarding the analysis for claim 1. Regarding claim 4 of the instant application, the limitations are fully anticipated by claim 2 of US Patent No. 10,413,648.
5. The system of claim 4, wherein the struts are members that are thin, elongated, and narrow in width
 Claim 2. A blood flow assist device comprising: a transluminally deliverable housing implantable within a vessel, wherein the housing is biocompatible; at least one pump within the housing, wherein the pump provides axial blood flow; a plurality of struts secured to the housing, wherein the plurality of struts are collapsible to a compressed configuration that allows removal of the blood flow assist device from the vessel, expandable to an expanded configuration to secure the housing in the vessel, each of the plurality of struts comprise a thin, long member with a first tip at a first terminal end of the thin, long member adapted to be in contact with a wall of the vessel and a second tip at a second terminal end opposite the first terminal end of the thin, long member secured to the housing, and when in the expanded configuration, the plurality of struts are the only obstruction to native blood flow between an entirety of the housing and the wall of the vessel at all times; and a locking mechanism for securing the at least one pump to the plurality of struts, wherein the plurality of struts are a separate unit from the at least one pump, and the locking mechanism provides the capability to remove the at least one pump from the plurality of struts, wherein at least one of the plurality of struts provides a hook at the first tip
See above regarding the analysis for claim 1. Regarding claim 5 of the instant application, the limitations are fully anticipated by claim 2 of US Patent No. 10,413,648.
8. The system of claim 1, wherein the outer end of the struts are at a first tip of a first terminal end the struts, an inner end of the struts are secured to the pump housing, and the inner end of the struts are at second tip of the struts at a second terminal end of the strut opposite the first terminal end.
 Claim 2. A blood flow assist device comprising: a transluminally deliverable housing implantable within a vessel, wherein the housing is biocompatible; at least one pump within the housing, wherein the pump provides axial blood flow; a plurality of struts secured to the housing, wherein the plurality of struts are collapsible to a compressed configuration that allows removal of the blood flow assist device from the vessel, expandable to an expanded configuration to secure the housing in the vessel, each of the plurality of struts comprise a thin, long member with a first tip at a first terminal end of the thin, long member adapted to be in contact with a wall of the vessel and a second tip at a second terminal end opposite the first terminal end of the thin, long member secured to the housing, and when in the expanded configuration, the plurality of struts are the only obstruction to native blood flow between an entirety of the housing and the wall of the vessel at all times; and a locking mechanism for securing the at least one pump to the plurality of struts, wherein the plurality of struts are a separate unit from the at least one pump, and the locking mechanism provides the capability to remove the at least one pump from the plurality of struts, wherein at least one of the plurality of struts provides a hook at the first tip
See above regarding the analysis for claim 1. Regarding claim 8 of the instant application, the limitations are fully anticipated by claim 2 of US Patent No. 10,413,648.
9. The system of claim 1, wherein the support members have a first configuration where an overall diameter of the pump, the pump housing, and the support structure is reduced to permit transluminal delivery.
 Claim 2. A blood flow assist device comprising: a transluminally deliverable housing implantable within a vessel, wherein the housing is biocompatible; at least one pump within the housing, wherein the pump provides axial blood flow; a plurality of struts secured to the housing, wherein the plurality of struts are collapsible to a compressed configuration that allows removal of the blood flow assist device from the vessel, expandable to an expanded configuration to secure the housing in the vessel, each of the plurality of struts comprise a thin, long member with a first tip at a first terminal end of the thin, long member adapted to be in contact with a wall of the vessel and a second tip at a second terminal end opposite the first terminal end of the thin, long member secured to the housing, and when in the expanded configuration, the plurality of struts are the only obstruction to native blood flow between an entirety of the housing and the wall of the vessel at all times; and a locking mechanism for securing the at least one pump to the plurality of struts, wherein the plurality of struts are a separate unit from the at least one pump, and the locking mechanism provides the capability to remove the at least one pump from the plurality of struts, wherein at least one of the plurality of struts provides a hook at the first tip. 
See above regarding the analysis for claim 1. Regarding claim 9 of the instant application, the limitations are fully anticipated by claim 2 of US Patent No. 10,413,648.
10. The system of claim 1, wherein the support structure centrally disposes relative to the vessel wall.
3. The blood flow assist device of claim 1, wherein the plurality of struts centrally dispose the pump housing in the vessel.
See above regarding the analysis for claim 1. Regarding claim 10 of the instant application, the limitations are fully anticipated by claim 3 of US Patent No. 10,413,648.
13. The system of claim 1, wherein the support members are collapsible to disengage from anchored configuration to permit removal.
 Claim 2. A blood flow assist device comprising: a transluminally deliverable housing implantable within a vessel, wherein the housing is biocompatible; at least one pump within the housing, wherein the pump provides axial blood flow; a plurality of struts secured to the housing, wherein the plurality of struts are collapsible to a compressed configuration that allows removal of the blood flow assist device from the vessel, expandable to an expanded configuration to secure the housing in the vessel, each of the plurality of struts comprise a thin, long member with a first tip at a first terminal end of the thin, long member adapted to be in contact with a wall of the vessel and a second tip at a second terminal end opposite the first terminal end of the thin, long member secured to the housing, and when in the expanded configuration, the plurality of struts are the only obstruction to native blood flow between an entirety of the housing and the wall of the vessel at all times; and a locking mechanism for securing the at least one pump to the plurality of struts, wherein the plurality of struts are a separate unit from the at least one pump, and the locking mechanism provides the capability to remove the at least one pump from the plurality of struts, wherein at least one of the plurality of struts provides a hook at the first tip
See above regarding the analysis for claim 1. Regarding claim 13 of the instant application, the limitations are fully anticipated by claim 2 of US Patent No. 10,413,648.


Claims 1-5 and 8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16-17 of U.S. Patent No. 11,241,569. Although the claims at issue are not identical, they are not patentably distinct from each other because both claims in the instant application and reference application recite a blood flow assist device that includes a pump disposed in a housing and a support structure comprising a plurality of struts with an end that contains an anchor element that contacts the vessel wall and another end that is secured to the housing of the pump, see claim chart below. The claims within the instant application are generic to the species claims within U.S. Patent No. 11,241,569 and are fully anticipated by the claims within U.S. Patent No. 11,241,569, therefore a patent to the generic claims within the instant application would improperly extend the right to exclude granted by U.S. Patent No. 11,241,569, see MPEP 804.

Application
U.S. Patent No. 11,241,569
Analysis
Claim 1. A blood flow assist system comprising: a pump housing, wherein the pump housing has an upper end and a lower end; a pump disposed within the housing, wherein the pump provides axial blood flow; and a support structure configured to secure the pump in a desired location in a circulatory system of a patient, wherein the support structure comprises:
a plurality of support members, wherein the support members are a plurality of struts, at least two struts are disposed at the upper end of the pump housing and at least two struts are disposed at the lower end of the pump housing, each strut of the at least two struts comprising an anchor element disposed on a distal end of the strut, the struts are configurable between a collapsed position disengaged from a vessel wall or an expanded configuration where an outer end of the struts contact the vessel wall, and
wherein the blood flow assist system allows native blood flow between an entirety of the pump housing and the vessel wall at all times in the expanded configuration.
 16. A blood flow assist system comprising: a power wire associated with a motor; a pump housing having a first end coupled to the motor and extending along a longitudinal axis from the first end to a second end disposed away from the power wire, the second end comprising a fluid port for directing blood into or out of the blood flow assist system, wherein the pump housing, the motor, and a portion of the power wire are configured to be inserted into a blood vessel; a pump disposed within the pump housing, the pump including an impeller that provides blood flow when rotated, the impeller disposed axially between the fluid port and the first end of the pump housing; and a plurality of struts, each of at least two struts of the plurality of struts having an elongate body extending between a fixed end coupled with the pump housing and a free end disposed longitudinally away from the fixed end, the free end extending axially beyond a longitudinal position of the fluid port such that the fluid port is axially between the free end of the strut and the first end of the pump housing, the elongate body biased to cause the free end of the elongate body to spring radially outwardly to an expanded configuration toward an interior wall surface of the blood vessel to dispose the pump housing to be offset from the interior wall surface of the blood vessel, further comprising an anchor element at the free end of each of the at least two struts, the anchor element-configured to engage the at least two struts with the interior wall surface of the blood vessel. 
The claims in the instant application are more generic than the claims in US Patent No. 11,241,569 since the claims in the instant application do not recite a power wire, a fluid port or a motor, therefore the claims within the instant application are generic to the species claims within U.S. Patent No. 11,241,569 and are fully anticipated by the claims within U.S. Patent No. 11,241,569.
Claim 1. A blood flow assist system comprising: a pump housing, wherein the pump housing has an upper end and a lower end; a pump disposed within the housing, wherein the pump provides axial blood flow; and a support structure configured to secure the pump in a desired location in a circulatory system of a patient, wherein the support structure comprises:
a plurality of support members, wherein the support members are a plurality of struts, at least two struts are disposed at the upper end of the pump housing and at least two struts are disposed at the lower end of the pump housing, each strut of the at least two struts comprising an anchor element disposed on a distal end of the strut, the struts are configurable between a collapsed position disengaged from a vessel wall or an expanded configuration where an outer end of the struts contact the vessel wall, and
wherein the blood flow assist system allows native blood flow between an entirety of the pump housing and the vessel wall at all times in the expanded configuration.
 17. A blood flow assist system comprising: a power wire associated with a motor; a pump housing having a first end coupled to the motor and extending along a longitudinal axis from the first end to a second end disposed away from the power wire, the second end comprising a fluid port for directing blood into or out of the blood flow assist system, wherein the pump housing, the motor, and a portion of the power wire are configured to be inserted into a blood vessel; a pump disposed within the pump housing, the pump including an impeller that provides blood flow when rotated, the impeller disposed axially between the fluid port and the first end of the pump housing; and a plurality of struts, each of at least two struts of the plurality of struts having an elongate body extending between a fixed end coupled with the pump housing and a free end disposed longitudinally away from the fixed end, the free end extending axially beyond a longitudinal position of the fluid port such that the fluid port is axially between the free end of the strut and the first end of the pump housing, the elongate body biased to cause the free end of the elongate body to spring radially outwardly to an expanded configuration toward an interior wall surface of the blood vessel to dispose the pump housing to be offset from the interior wall surface of the blood vessel, further comprising an anchor element at the free end of each of the at least two struts, the anchor element-configured to engage the at least two struts with the interior wall surface of the blood vessel, wherein the anchor element comprises a hook. 
The claims in the instant application are more generic than the claims in US Patent No. 11,241,569 since the claims in the instant application do not recite a power wire, a fluid port or a motor or the anchor element being a hook, therefore the claims within the instant application are generic to the species claims within U.S. Patent No. 11,241,569 and are fully anticipated by the claims within U.S. Patent No. 11,241,569.
2. The system of claim 1, wherein the outer end of the struts are an outermost portion of the struts, an inner end of the struts are secured to the pump housing, and the inner end of the struts are an innermost portion of the struts opposite the outermost portion
 16. A blood flow assist system comprising: a power wire associated with a motor; a pump housing having a first end coupled to the motor and extending along a longitudinal axis from the first end to a second end disposed away from the power wire, the second end comprising a fluid port for directing blood into or out of the blood flow assist system, wherein the pump housing, the motor, and a portion of the power wire are configured to be inserted into a blood vessel; a pump disposed within the pump housing, the pump including an impeller that provides blood flow when rotated, the impeller disposed axially between the fluid port and the first end of the pump housing; and a plurality of struts, each of at least two struts of the plurality of struts having an elongate body extending between a fixed end coupled with the pump housing and a free end disposed longitudinally away from the fixed end, the free end extending axially beyond a longitudinal position of the fluid port such that the fluid port is axially between the free end of the strut and the first end of the pump housing, the elongate body biased to cause the free end of the elongate body to spring radially outwardly to an expanded configuration toward an interior wall surface of the blood vessel to dispose the pump housing to be offset from the interior wall surface of the blood vessel, further comprising an anchor element at the free end of each of the at least two struts, the anchor element-configured to engage the at least two struts with the interior wall surface of the blood vessel. 
See above regarding the analysis for claim 1. Regarding claim 2 of the instant application, the limitations are fully anticipated by claim 16 of US Patent No. 11,241,569 and claim 17 of US Patent No. 11,241,569 since it requires all the limitations from claim 16. 
3. The system of claim 2, wherein the struts are members that are thin, elongated, and narrow in width.
 16. A blood flow assist system comprising: a power wire associated with a motor; a pump housing having a first end coupled to the motor and extending along a longitudinal axis from the first end to a second end disposed away from the power wire, the second end comprising a fluid port for directing blood into or out of the blood flow assist system, wherein the pump housing, the motor, and a portion of the power wire are configured to be inserted into a blood vessel; a pump disposed within the pump housing, the pump including an impeller that provides blood flow when rotated, the impeller disposed axially between the fluid port and the first end of the pump housing; and a plurality of struts, each of at least two struts of the plurality of struts having an elongate body extending between a fixed end coupled with the pump housing and a free end disposed longitudinally away from the fixed end, the free end extending axially beyond a longitudinal position of the fluid port such that the fluid port is axially between the free end of the strut and the first end of the pump housing, the elongate body biased to cause the free end of the elongate body to spring radially outwardly to an expanded configuration toward an interior wall surface of the blood vessel to dispose the pump housing to be offset from the interior wall surface of the blood vessel, further comprising an anchor element at the free end of each of the at least two struts, the anchor element-configured to engage the at least two struts with the interior wall surface of the blood vessel. 
See above regarding the analysis for claim 2. Regarding claim 3 of the instant application, the limitations are fully anticipated by claim 16 of US Patent No. 11,241,569 and claim 17 of US Patent No. 11,241,569 since it requires all the limitations from claim 16.  
4. The system of claim 1, wherein the outer end of the struts are at a most distal tip of the struts, an inner end of the struts are secured to the pump housing, and an inner end of the struts are at a most proximal tip of the struts opposite the most distal tip.
 16. A blood flow assist system comprising: a power wire associated with a motor; a pump housing having a first end coupled to the motor and extending along a longitudinal axis from the first end to a second end disposed away from the power wire, the second end comprising a fluid port for directing blood into or out of the blood flow assist system, wherein the pump housing, the motor, and a portion of the power wire are configured to be inserted into a blood vessel; a pump disposed within the pump housing, the pump including an impeller that provides blood flow when rotated, the impeller disposed axially between the fluid port and the first end of the pump housing; and a plurality of struts, each of at least two struts of the plurality of struts having an elongate body extending between a fixed end coupled with the pump housing and a free end disposed longitudinally away from the fixed end, the free end extending axially beyond a longitudinal position of the fluid port such that the fluid port is axially between the free end of the strut and the first end of the pump housing, the elongate body biased to cause the free end of the elongate body to spring radially outwardly to an expanded configuration toward an interior wall surface of the blood vessel to dispose the pump housing to be offset from the interior wall surface of the blood vessel, further comprising an anchor element at the free end of each of the at least two struts, the anchor element-configured to engage the at least two struts with the interior wall surface of the blood vessel. 
See above regarding the analysis for claim 1. Regarding claim 4 of the instant application, the limitations are fully anticipated by claim 16 of US Patent No. 11,241,569 and claim 17 of US Patent No. 11,241,569 since it requires all the limitations from claim 16.
5. The system of claim 4, wherein the struts are members that are thin, elongated, and narrow in width.
 16. A blood flow assist system comprising: a power wire associated with a motor; a pump housing having a first end coupled to the motor and extending along a longitudinal axis from the first end to a second end disposed away from the power wire, the second end comprising a fluid port for directing blood into or out of the blood flow assist system, wherein the pump housing, the motor, and a portion of the power wire are configured to be inserted into a blood vessel; a pump disposed within the pump housing, the pump including an impeller that provides blood flow when rotated, the impeller disposed axially between the fluid port and the first end of the pump housing; and a plurality of struts, each of at least two struts of the plurality of struts having an elongate body extending between a fixed end coupled with the pump housing and a free end disposed longitudinally away from the fixed end, the free end extending axially beyond a longitudinal position of the fluid port such that the fluid port is axially between the free end of the strut and the first end of the pump housing, the elongate body biased to cause the free end of the elongate body to spring radially outwardly to an expanded configuration toward an interior wall surface of the blood vessel to dispose the pump housing to be offset from the interior wall surface of the blood vessel, further comprising an anchor element at the free end of each of the at least two struts, the anchor element-configured to engage the at least two struts with the interior wall surface of the blood vessel. 
See above regarding the analysis for claim 4. Regarding claim 5 of the instant application, the limitations are fully anticipated by claim 16 of US Patent No. 11,241,569 and claim 17 of US Patent No. 11,241,569 since it requires all the limitations from claim 16.
8. The system of claim 1, wherein the outer end of the struts are at a first tip of a first terminal end the struts, an inner end of the struts are secured to the pump housing, and the inner end of the struts are at second tip of the struts at a second terminal end of the strut opposite the first terminal end.
 16. A blood flow assist system comprising: a power wire associated with a motor; a pump housing having a first end coupled to the motor and extending along a longitudinal axis from the first end to a second end disposed away from the power wire, the second end comprising a fluid port for directing blood into or out of the blood flow assist system, wherein the pump housing, the motor, and a portion of the power wire are configured to be inserted into a blood vessel; a pump disposed within the pump housing, the pump including an impeller that provides blood flow when rotated, the impeller disposed axially between the fluid port and the first end of the pump housing; and a plurality of struts, each of at least two struts of the plurality of struts having an elongate body extending between a fixed end coupled with the pump housing and a free end disposed longitudinally away from the fixed end, the free end extending axially beyond a longitudinal position of the fluid port such that the fluid port is axially between the free end of the strut and the first end of the pump housing, the elongate body biased to cause the free end of the elongate body to spring radially outwardly to an expanded configuration toward an interior wall surface of the blood vessel to dispose the pump housing to be offset from the interior wall surface of the blood vessel, further comprising an anchor element at the free end of each of the at least two struts, the anchor element-configured to engage the at least two struts with the interior wall surface of the blood vessel. 
See above regarding the analysis for claim 1. Regarding claim 8 of the instant application, the limitations are fully anticipated by claim 16 of US Patent No. 11,241,569 and claim 17 of US Patent No. 11,241,569 since it requires all the limitations from claim 16..



Response to Arguments
Applicant's arguments filed 8/11/2022 have been fully considered but they are not persuasive. Applicant argues that it would not have been obvious to one having ordinary skill in the art to provide an anchor element on the projections of Siess ‘694, the examiner respectfully disagrees. Siess ‘694 discloses a support structure capable of securing the pump in a vessel of a circulatory system of a patient (e.g. centering projections 84), wherein the support structure comprises a plurality of support members (e.g. centering projections 84), wherein the plurality of support members comprises a plurality of struts (e.g. centering projections 84), at least two struts disposed at an upper end or a lower end of the pump housing (e.g. centering projections 84 located on an end of the housing, Figs. 12-13), the struts are configurable between a collapsed position disengaged from a vessel wall or an expanded configuration where an outer end of the struts contact the vessel wall (e.g. centering projections 84 consist of a spring-like rib, Col. 10, ll. 18-29 and 55-58) in which the struts allows native blood flow between an entirety of the pump housing and the vessel wall at all times in the expanded configuration (e.g. centering projections 84 serve to center the pump and ensure adequate flow path is maintained about the entire circumference, Col. 10, ll. 18-29). Siess further discloses that the projections are used for both centering and stabilizing the pump’s position (e.g. Col. 10, lines 18-29).  In the analogous art of cardiac blood assistance pumps, Barbut teaches endoscopic arterial pumps for treatment of cardiac insufficiency and venous pumps for right-sided cardiac support for short-term or long term use (e.g. para. [0012]) in which a pump (e.g. 10, Fig.  2B) is disposed within an expandable tubular member "support structure” (e.g. 25, Fig. 2B and 2C) containing a plurality of hooks “anchor elements” (e.g. 29, Fig. 2C) for anchoring the tubular member and the pump to the vessel wall (e.g. para. [0044)). Utilizing the combined teachings of the references, it would have been obvious to one having ordinary skill in the art at the time of the invention to further modify the device of Siess modified by Siess ‘694 with the teachings of Barbut to include anchor elements, e.g. hooks or hook shaped elements, on the distal ends of the struts in order to yield the predictable result of providing an attachment that provides additional support in anchoring the pump to the vessel wall to prevent movement of the pump during operation. Further, applicant argues that there would be no reason to combine Barbut with Siess ‘694 since Siess ‘694 already recites that the projections secure the pump in position, the examiner respectfully disagrees. In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, as recited above, utilizing the combined teachings of the references, it would have been obvious to one having ordinary skill in the art at the time of the invention to further modify the device of Siess modified by Siess ‘694 with the teachings of Barbut to include anchor elements, e.g. hooks or hook shaped elements, on the distal ends of the struts in order to yield the predictable result of providing an attachment that provides additional support in anchoring the pump to the vessel wall to prevent movement of the pump during operation. There are no teachings within Siess ‘694 which teach away from the combination with Barbut. Regarding the double patenting rejections, upon further review, several of the double patenting rejections have been withdrawn for several claims, however the double patenting rejections have been maintained for several other claims and have been further clarified to show how the claims within the instant application are anticipated by the patent claims, see double patenting rejections above.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L GHAND whose telephone number is (571)270-5844.  The examiner can normally be reached on Mon-Fri 7:30AM - 3:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JG/Examiner, Art Unit 3792                                                                                                                                                                                                        

/REX R HOLMES/Primary Examiner, Art Unit 3792